DETAILED ACTION
This action is responsive to the RCE filed 6/14/21.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly nor in combination teaches the combined limitations of claims 1, 5 and 15.
Regarding claims 1 and 15, the closest available prior art are Odom (US 20080039831), Goble (US 20020165531) and Greeley (US 20100217255) as illustrated by the Final Rejection dated 3/18/21.  
However, the combination of Odom, as modified, by Goble and Greeley does not teach that the treatment setting determiner is configured to determine ‘a skin damage onset factor, associated with a transition between the desired treatment result and an undesired treatment result, depending on an r,f. voltage associated with the r.f. treatment signal and the treatment duration’ and that the controller is programmed ‘to predict occurrence of a thermal event at the transition between the desired treatment result and the undesired treatment result according to the skin damage onset factor’.
Further, the examiner could fine neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was made to further modify Goble, as modified, to determine and use skin damage onset factor, as claimed. Therefore claims 1 and 15 are allowed.
Claim 5 provides further detail related the determination of the skin damage onset factor based on various treatment parameters. Claim 5 is therefore allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794